                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

DURMON TROY BUTLER, III

                     Petitioner,                          Case Number: 1:18-cv-13923
                                                          Honorable Thomas L. Ludington
v.

SHERMAN CAMPBELL,

                 Respondent.
____________________________________/

              ORDER DENYING PETITIONER’S LETTER-MOTION
              FOR EQUITABLE TOLLING WITHOUT PREJUDICE

       On June 24, 2019, the Court dismissed Durmon Troy Butler’s petition for a writ of

habeas corpus without prejudice to allow him to raise unexhausted claims in state court.

(ECF No. 11). On July 18, 2019, a letter from Butler was entered on the docket. (ECF No.

14). The letter will be construed as a motion for equitable tolling.

       In his letter, Butler asks if the Court will grant equitable tolling when he returns to

this Court following exhaustion of state court remedies. The Court does not have the power

to issue an advisory opinion. See United States National Bank of Oregon v. Independent

Insurance Agents of America, 508 U.S. 439, 446 (1993). If and when Butler returns to

Federal court following the exhaustion of state court remedies, he may move for equitable

tolling of the limitations period. As noted in the Court’s dismissal order, the time during

which a properly-filed collateral action is pending in state court statutorily tolls the

limitations period. See ECF No. 11 at PageID.424. Beyond that, an opinion regarding

Butler’s eligibility for equitable tolling cannot be issued.
      Accordingly, it is ORDERED that the Letter-Motion for Equitable Tolling (ECF

No. 14) is DENIED without prejudice.




      Dated: July 30, 2019                                                s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge




                                              PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was served
                      upon each attorney of record herein by electronic means and to Durmon
                      Troy Butler III #245025, GUS HARRISON CORRECTIONAL
                      FACILITY, 2727 E. BEECHER STREET, ADRIAN, MI 49221 by first
                      class U.S. mail on July 30, 2019.

                                                      s/Kelly Winslow
                                                      KELLY WINSLOW, Case Manager




                                                        2
